In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Robbins, J.), entered December 4, 1990, which denied their motion for summary judgment.
Ordered that the order is reversed, on the law, without costs *799or disbursements, the motion is granted, and the complaint is dismissed.
Where a firefighter is injured as a result of the ordinary risks inherent in firefighting, or by the foreseeable consequences of the emergency that the firefighter was summoned to control, the firefighter is barred by the common-law “fireman’s rule” (Santangelo v State of New York, 71 NY2d 393, 397; McGee v Adams Paper & Twine Co., 26 AD2d 186, 190, affd 20 NY2d 921) from recovering damages from the property’s owner based on the latter’s negligence, regardless of whether the firefighter is a paid public servant, or, as in this case, an unpaid volunteer (see, Bourgeois v Duplessis, 540 So 2d 397 [La], writ denied 541 So 2d 1392 [La]; Flowers v Sting Sec., 62 Md App 116, 488 A2d 523; Baker v Superior Ct., 129 Cal App 3d 710, 181 Cal Rptr 311; Buchanan v Prickett & Son, 203 Neb 684, 279 NW2d 855). Therefore, the defendants’ motion to dismiss the complaint should have been granted. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.